COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                       ORDER ON MOTION
 Cause number:           01-18-00835-CV
 Style:                  Barbara Morgan Pitre v. U.S. Bank National Association, as Trustee
                         Under Pooling and Servicing Agreement Dated as of May 1, 2007,
                         Master Asset-Backed Securities Trust 2007-HE1 Mortgage Pass-
                         Through Certificates Series 2007-HE1
 Date motion filed*:     November 2, 2018
 Type of motion:         Appellee’s Motion for Withdrawal and Substitution of Counsel
 Party filing motion:    New Lead Counsel Thomas F. Loose and additional counsel Arthur E.
                         Anthony and withdrawing counsel Rex. L. Kesler
 Document to be filed:   N/A

Is appeal accelerated?      No.

Ordered that motion is:
       Granted
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
         Appellee’s motion for withdrawal and substitution of counsel is granted because it
         complies with Rule 6.5 and was signed by both new and withdrawing counsel. See
         TEX. R. APP. P. 6.5(b), (d). The Clerk of this Court is directed to remove Rex L. Kesler
         as counsel for the appellee and to substitute Thomas F. Loose as lead counsel and Arthur
         E. Anthony as co-counsel for appellee. See id. 6.1(c), 6.2.

Judge’s signature: __/s/ Evelyn V. Keyes____
                   x Acting individually         Acting for the Court

Date: __November 8, 2018______